DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed.  Applicant is reminded of their duty to disclose information that is material to the patentability of the instant application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the first clamping hole penetrates through the groove wall of the engaging groove along a width direction of the fixing band; and (2) the second clamping hole penetrates through a side wall of the engaging protrusion along a width direction of the fixing band must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the first clamping hole penetrates through the groove wall of the engaging groove along a width direction of the fixing band”.  This limitation is unclear and the instant Drawings do not appear to illustrate this limitation.  
Claim 5 recites “the second clamping hole penetrates through a side wall of the engaging protrusion along a width direction of the fixing band”.  This limitation is unclear and the instant Drawings do not appear to illustrate this limitation.  
As a result of the great deal of confusion in claims 4 and 5, claims 4 and 5 will not be rejected on the basis of prior art.  
MPEP 2173.06 states:
where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134　USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim 12 recites “the first end portion and the second end portion are laminated in the thickness direction” in lines 6-7.  It is unclear as to what is intended by the use of the phrase “are laminated”.  For examination purposes, the Examiner is interpreting the phrase “are laminated” as stacked.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2019/0189982).
Regarding claim 1, Lee et al. teaches a fixing band (combining groove 310 and coupling protrusion 210) for a battery module, comprising a first end portion (combining groove 310), a connecting section (area between the two 312s) and a second end portion ( coupling protrusion 210) which are arranged successively in an extending direction of the fixing band (Amended Fig. 1), wherein the first end portion includes a body and engaging grooves which are protruded in a thickness direction of the body (Amended Fig. 1), the second end portion has engaging protrusions which are shaped to match the engaging grooves (Amended Fig. 1), and the first end portion and the second end portion are laminated in the thickness direction and are engaged with each other by the engaging grooves and the engaging protrusions (Amended Fig. 1), so that the fixing band is configured to enclose an annular accommodation space (Amended Fig. 1),
wherein the fixing band further comprises a stopping portion (Amended Fig. 1), which is provided at the first end portion and the second end portion to prevent the first .

    PNG
    media_image1.png
    1021
    898
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0189982).
Regarding claim 1, Lee et al. teaches a fixing band (combining groove 310; Fig. 4) for a battery module, comprising a first end portion, a connecting section and a second end portion which are arranged successively in an extending direction of the fixing band (Amended Fig. 4), 
wherein the fixing band further comprises a stopping portion (Amended Fig. 4), which is provided at the first end portion and the second end portion to prevent the first end portion and the second end portion from being separated from each other (Amended Fig. 4),
wherein the first end portion includes a body and one engaging groove which protrudes in a thickness direction of the body (Amended Fig. 4).  Lee et al. is silent regarding more than one engaging groove which protrudes in a thickness direction of the body.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing band of Lee et al. by incorporating one or more additional engaging grooves to provide multiple locations 
Modified Lee et al. teaches a second end portion having an engaging protrusion which is shaped to match the engaging grooves, and the first end portion and the second end portion are laminated in the thickness direction (the first end portion and the second end portion overlap each other; therefore, they are laminated in the thickness direction; Amended Fig. 4) and are engaged with each other by engaging grooves and the engaging protrusion, so that the fixing band is configured to enclose an annular accommodation space (Amended Fig. 4).  Modified Lee et al. is silent regarding more than one engaging protrusion shaped to match the engaging grooves.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing band of Lee et al. by incorporating one or more additional engaging protrusions to have more than one engaging protrusion to match the one of more engaging grooves thereby providing multiple locations where the first end portion and the second end portion of the fixing band can be connected or combined.  

    PNG
    media_image2.png
    339
    624
    media_image2.png
    Greyscale


Regarding claim 2, as a result of the instant modification taught in claim 1, Lee et al. teaches a fixing band wherein the engaging grooves have two or more and are spaced apart from each other on the first end portion in the extending direction, and the engaging protrusions have two or more and are spaced apart from each other on the second end portion in the extending direction.  
Regarding claim 3, claim 3 is considered product-by-process claim as a result of the limitations “is formed by stamping the first end portion in the thickness direction” and “is formed by stamping the second end portion in the thickness direction”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 11, modified Lee et al. teaches a fixing band wherein each of the engaging grooves comprises a groove wall, the groove wall of each of the engaging grooves is separated from the body of the first end portion in a width direction of the fixing band (Amended Fig. 4).  
Regarding claim 12, Lee et al. teaches a battery module (battery module 10; Fig. 1; para. [0038]), comprising:
a battery stack (cartridge assembly 100), which includes a plurality of batteries which are stacked side by side (Amended Fig. 1); and
	two end plates (Amended Fig. 1), which are spaced apart from each other and are disposed to hold the battery stack (Amended Fig. 1); and 
the fixing band according to the rejection of claim 1 above, 
wherein the fixing band encloses the battery stack and the two end plates, and the first end portion and the second end portion are laminated in the thickness direction and are engaged with each other by the groove walls of the engaging grooves and the engaging protrusions, so that that the battery stack and the two end plates are held and fixed within the accommodation space (Amended Fig. 1; Amended Fig. 4; Fig. 5).

    PNG
    media_image3.png
    894
    841
    media_image3.png
    Greyscale

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0189982).
Regarding claim 6, Lee et al. teaches a fixing band wherein the engaging protrusion comprises an inner head portion, an inner connecting portion and an inner tail portion which are successively arranged in the extending direction (Amended Fig. 1; 
Lee et al. also teaches a fixing band wherein the groove wall of the engaging groove comprises an outer head portion, an outer connecting portion and an outer tail portion which are successively arranged in the extending direction (Amended Fig. 1; Figs. 2 and 3; because each engaging groove of Lee et al. accommodates an engaging protrusion, one of ordinary skill in the art can appreciate that the groove wall of the engaging groove comprises an outer head portion, an outer connecting portion and an outer tail portion which are successively arranged in the extending direction).  
Lee et al. is silent regarding a fixing band wherein the outer connecting portion gradually increases in width from the outer head portion to the outer tail portion and the inner connecting portion gradually increases in width from the inner head portion to the inner tail portion, and the first latching portion is located on the inner connecting portion. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing band of Lee et al. wherein the outer connecting portion gradually increases in width from the outer head portion to the outer tail portion and the inner connecting portion gradually increases in width from the inner head portion to the inner tail portion, and the first latching portion is located on the inner connecting portion when doing makes it easier to connect the respective parts of the fixing band in order to provide improved structural integrity to the battery module. It In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    1021
    898
    media_image1.png
    Greyscale

Regarding claim 7, Lee et al. is silent regarding a fixing band wherein the outer connecting portion is connected to the outer head portion and the outer tail portion using a circular arc transition, and/or the inner connecting portion is connected to the inner head portion and the inner tail portion using a circular arc transition.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing band of Lee et al. wherein the outer connecting portion is connected to the outer head portion and the outer tail portion using a circular arc transition, and/or the inner connecting portion is connected to the inner head portion and the inner tail portion using a circular arc transition when doing makes it easier to connect the respective parts of the fixing band in order to provide improved structural integrity to the battery module. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 8, Lee et al. is silent regarding a fixing band wherein the outer connecting portion is connected to the outer head portion and the outer tail portion using a circular arc transition, and/or the inner connecting portion is connected to the inner head portion and the inner tail portion using a circular arc transition.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fixing band of Lee et al. wherein the outer connecting portion is connected to the outer head portion and the outer tail portion using a circular arc transition, and/or the inner connecting portion is connected to the inner head portion and the inner tail portion using a circular arc transition when doing makes it easier to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of copending Application No. 17/082,062 (reference application; hereinafter “Bao et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Bao et al. teaches a fixing band for a battery module, comprising a first end portion, a connecting section and a second end portion which are arranged successively in an extending direction of the fixing band, wherein the first end portion includes a body and engaging grooves which are protruded in a thickness direction of the body, the second end portion has engaging protrusions which are shaped to match the engaging grooves, and the first end portion and the second end 
wherein the fixing band further comprises a stopping portion, which is provided at the first end portion and the second end portion to prevent the first end portion and the second end portion from being separated from each other (claim 9).
Regarding claim 2, Bao et al. teaches the fixing band according to claim 1, wherein the engaging grooves have two or more and are spaced apart from each other on the first end portion in the extending direction, and the engaging protrusions have two or more and are spaced apart from each other on the second end portion in the extending direction (claim 2).
Regarding claim 3, Bao et al. teaches the fixing band according to claim 1, wherein the engaging groove is formed by stamping the first end portion in the thickness direction, and the engaging protrusion is formed by stamping the second end portion in the thickness direction (claim 3).
Regarding claim 4
Regarding claim 5, Bao et al. teaches the fixing band according to claim 1, wherein the second end portion comprises a main body and the engaging protrusions which are protruded in the thickness direction, a second clamping hole is formed between the engaging protrusion and the main body of the second end portion, the second clamping hole penetrates through a side wall of the engaging protrusion along a width direction of the fixing band, and the body of the first end portion has a second latching portion which is capable of extending to the second clamping hole (claim 5).
Regarding claim 6, Bao et al. teaches the fixing band according to claim 1, wherein the groove wall of the engaging groove comprises an outer head portion, an outer connecting portion and an outer tail portion which are successively arranged in the extending direction, the outer connecting portion gradually increases in width from the outer head portion to the outer tail portion (claim 6); and
the engaging protrusion comprises an inner head portion, an inner connecting portion and an inner tail portion which are successively arranged in the extending direction, the inner connecting portion gradually increases in width from the inner head portion to the inner tail portion, and the first latching portion is located on the inner connecting portion (claim 6).
Regarding claim 7
Regarding claim 8, Bao et al. teaches the fixing band according to claim 6, wherein in a width direction of the fixing band, the outer head portion has a width smaller than a width of the outer tail portion, the inner head portion has a width equal to the width of the outer head portion, at least a partial region of the inner connecting portion has a width greater than a width of a corresponding position of the outer connecting portion to the at least partial region, and the inner tail portion has a width equal to the width of the outer tail portion (claim 8).
Regarding claim 9, Bao et al. teaches the fixing band according to claim 1, wherein the stopping portion comprises a limiting hole which is provided at one of the first end portion and the second end portion, and a limiting protrusion which is provided at the other of the first end portion and the second end portion, and the limiting protrusion is received in the limiting hole and abuts against a hole wall of the limiting hole (claim 10).
Regarding claim 10, Bao et al. teaches the fixing band according to claim 9, wherein the limiting protrusion is provided at the first end portion and is formed by stamping the first end portion; or, the limiting protrusion is provided at the second end portion and is formed by stamping the second end portion (claim 11).
Regarding claim 11, Bao et al. teaches the fixing band according to claim 1, wherein each of the engaging grooves comprises a groove wall, the groove wall of each of the engaging grooves is separated from the body of the first end portion in a width direction of the fixing band (claim 12).
Regarding claim 12, Bao et al. teaches a battery module (claim 13), comprising:

two end plates, which are spaced apart from each other and are disposed to hold the battery stack (claim 13); and
the fixing band according to claim 1 (claim 13),
wherein the fixing band encloses the battery stack and the two end plates, and the first end portion and the second end portion are laminated in the thickness direction and are engaged with each other by the engaging grooves and the engaging protrusions, so that that the battery stack and the two end plates are held and fixed within the accommodation space (claim 13).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.10,862,085. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, Bao et al. teaches a fixing band for a battery module, comprising a first end portion, a connecting section and a second end portion which are arranged successively in an extending direction of the fixing band, wherein the first end portion includes a body and engaging grooves which are protruded in a thickness direction of the body, the second end portion has engaging protrusions which are 
wherein the fixing band further comprises a stopping portion, which is provided at the first end portion and the second end portion to prevent the first end portion and the second end portion from being separated from each other (claim 4).
Regarding claim 2, Bao et al. teaches the fixing band according to claim 1, wherein the engaging grooves have two or more and are spaced apart from each other on the first end portion in the extending direction, and the engaging protrusions have two or more and are spaced apart from each other on the second end portion in the extending direction (claim 2).
Regarding claim 3, Bao et al. teaches the fixing band according to claim 1, wherein the engaging groove is formed by stamping the first end portion in the thickness direction, and the engaging protrusion is formed by stamping the second end portion in the thickness direction (claim 3).
Regarding claim 4
Regarding claim 5, Bao et al. teaches the fixing band according to claim 1, wherein the second end portion comprises a main body and the engaging protrusions which are protruded in the thickness direction, a second clamping hole is formed between the engaging protrusion and the main body of the second end portion, the second clamping hole penetrates through a side wall of the engaging protrusion along a width direction of the fixing band, and the body of the first end portion has a second latching portion which is capable of extending to the second clamping hole (claim 1).
Regarding claim 6, Bao et al. teaches the fixing band according to claim 1, wherein the groove wall of the engaging groove comprises an outer head portion, an outer connecting portion and an outer tail portion which are successively arranged in the extending direction, the outer connecting portion gradually increases in width from the outer head portion to the outer tail portion (claim 8); and
the engaging protrusion comprises an inner head portion, an inner connecting portion and an inner tail portion which are successively arranged in the extending direction, the inner connecting portion gradually increases in width from the inner head portion to the inner tail portion, and the first latching portion is located on the inner connecting portion (claim 8).
Regarding claim 7
Regarding claim 8, Bao et al. teaches the fixing band according to claim 6, wherein in a width direction of the fixing band, the outer head portion has a width smaller than a width of the outer tail portion, the inner head portion has a width equal to the width of the outer head portion, at least a partial region of the inner connecting portion has a width greater than a width of a corresponding position of the outer connecting portion to the at least partial region, and the inner tail portion has a width equal to the width of the outer tail portion (claim 10).
Regarding claim 9, Bao et al. teaches the fixing band according to claim 1, wherein the stopping portion comprises a limiting hole which is provided at one of the first end portion and the second end portion, and a limiting protrusion which is provided at the other of the first end portion and the second end portion, and the limiting protrusion is received in the limiting hole and abuts against a hole wall of the limiting hole (claim 5).
Regarding claim 10, Bao et al. teaches the fixing band according to claim 9, wherein the limiting protrusion is provided at the first end portion and is formed by stamping the first end portion; or, the limiting protrusion is provided at the second end portion and is formed by stamping the second end portion (claim 6).
Regarding claim 11, Bao et al. teaches the fixing band according to claim 1, wherein each of the engaging grooves comprises a groove wall, the groove wall of each of the engaging grooves is separated from the body of the first end portion in a width direction of the fixing band (claim 1).
Regarding claim 12, Bao et al. teaches a battery module (claim 7), comprising:

two end plates, which are spaced apart from each other and are disposed to hold the battery stack (claim 7); and
the fixing band according to claim 1 (claim 7),
wherein the fixing band encloses the battery stack and the two end plates, and the first end portion and the second end portion are laminated in the thickness direction and are engaged with each other by the engaging grooves and the engaging protrusions, so that that the battery stack and the two end plates are held and fixed within the accommodation space (claim 7).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMEN V LYLES-IRVING/Examiner, Art Unit 1724